Title: To Benjamin Franklin from Charles-François Le Brun, 25 October 1779
From: Le Brun, Charles-François
To: Franklin, Benjamin


honble. SirParis rüe de vaugirard 8ber. 25th. 1779.
Messrs. delagoanere & Co. from coruña desire me to inquire whether Mr. A. Lee is still the deputy of the congress for the court of Spain. ’Tis very Long Since they have not been honour’d with his correspondence; and they Seem to have Some piece of information which they would communicate to the person appointed for that department.
The Silence of Mr. A.L. his Staying at paris when things Seem’d to be ripe for his appearing at madrid in his public caracter, the rumours which have been Spread of his being recall’d induc’d them to think it would be rather improper to write to him without a certitude that he acts still in the Same capacity.
They are very uneasy on account of that brave Capt. Coningham and entreat me to get what Light I can on the fate of a man who here inspired with the highest esteem and friendship. I hope you’ll be so kind as to Let me Know what sort of answer I can make to them.
I am with the highest regard and most deserved respect honble. Sir, your most humble and obedient Servant
Le Brun
 
Notation: Le Brun 25. Oct. 1779.—
